Exhibit 12.1 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Fixed Charges For the three months ended March 31, 2014 Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ 27,488,936 Add: Interest on indebtedness (excluding capitalized interest) 51,352,881 Amortization of debt related expenses 1,758,635 Portion of rents representative of the interest factor 1,930,232 82,530,684 Distributed income from equity investees 68,690,980 Pretax earnings from continuing operations, as adjusted $ 151,221,664 Fixed charges - Interest on indebtedness (including capitalized interest) $ 51,649,614 Amortization of debt related expenses 599,126 Portion of rents representative of the interest factor 1,930,232 Fixed charges $ 54,178,972 Ratio of earnings to fixed charges 2.8
